Case 19-10073-BFK            Doc 18 Filed 01/12/19 Entered 01/13/19 00:23:11                        Desc Imaged
                                  Certificate of Notice Page 1 of 2
                                     United States Bankruptcy Court
                                           Eastern District of Virginia
                                               Alexandria Division
                                           200 South Washington Street
                                              Alexandria, VA 22314



                                                            Case Number 19−10073−BFK
                                                            Chapter 7

In re: Debtor(s) (name(s) used by the debtor(s) in the last 8 years, including married, maiden, trade, and address):

    Cecilia Villalobos
    5168 California Ln
    Alexandria, VA 22304

Last four digits of Social−Security or Individual Taxpayer−Identification (ITIN) No(s).,(if any):
   Debtor: xxx−xx−3097

Employer Tax−Identification (EIN) No(s).(if any):
  Debtor: NA



                       NOTICE THAT DEBTOR IS INELIGIBLE FOR DISCHARGE

Upon review of the Debtor(s) previously filed case(s), notice is hereby given that Debtor Cecilia Villalobos is
ineligible for a discharge pursuant to 11 U.S.C. §727(a)(8),(9) or §1328(f). The Court shall not grant a discharge if
the Debtor has received a discharge in a case filed under chapter 7, 11, 12, or 13 within the period of time
specified under 11 U.S.C.§727(a)(8),(9) or §1328(f).

Objections contesting the record must be filed with the Clerk of the U.S. Bankruptcy Court within twenty−one
(21) days from the date of this notice.

Dated: January 10, 2019                                     For the Court,

                                                            William C. Redden, Clerk
[ntcrepeatdb.jsp]                                           United States Bankruptcy Court
        Case 19-10073-BFK              Doc 18 Filed 01/12/19 Entered 01/13/19 00:23:11                               Desc Imaged
                                            Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Eastern District of Virginia
In re:                                                                                                     Case No. 19-10073-BFK
Cecilia Villalobos                                                                                         Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0422-9                  User: admin                        Page 1 of 1                          Date Rcvd: Jan 10, 2019
                                      Form ID: ntcrepdb                  Total Noticed: 1


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jan 12, 2019.
db             +Cecilia Villalobos,   5168 California Ln,   Alexandria, VA 22304-8669

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
NONE.                                                                                       TOTAL: 0

              ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jan 12, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on January 10, 2019 at the address(es) listed below:
              H. Jason Gold   jason.gold@nelsonmullins.com,
               VA19@ecfcbis.com;jgold@ecf.epiqsystems.com;hjg@trustesolutions.net;robert.ours@nelsonmullins.com;
               lori.stewart@nelsonmullins.com
              John P. Fitzgerald, III   ustpregion04.ax.ecf@usdoj.gov
                                                                                            TOTAL: 2
